Exhibit 10.2

FIRST AMENDMENT TO ADVISORY AGREEMENT
THIS FIRST AMENDMENT TO THE ADVISORY AGREEMENT (this “Amendment”) dated as of
June 30, 2015, with an effective date of April 1, 2015, is among CAREY WATERMARK
INVESTORS 2 INCORPORATED, a Maryland corporation ("CWI 2"), CWI 2 OP, LP, a
Delaware limited partnership of which CWI 2 is the general partner (the
"Operating Partnership"), and CAREY LODGING ADVISORS, LLC, a Delaware limited
liability company (the "Advisor").
W I T N E S S E T H:
WHEREAS, CWI 2, the Operating Partnership and the Advisor have entered into that
certain Advisory Agreement, dated as of February 9, 2015 (as amended, modified
or supplemented, the “Agreement”); and
WHEREAS, CWI 2, the Operating Partnership and the Advisor have agreed to amend
the Agreement in accordance with the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
2.    Expenses.
a.    Subsection 10(b) of the Agreement is hereby deleted in its entirety and
replaced by the following:
(b)    Expenses described in clause (xvii) of Section 10(a) and any other
expenses described in Section 10(a) that are shared expenses of CWI 2 and CWI 1,
shall be allocated between them based upon the percentage that CWI 2's or CWI
1's, as applicable, total pro rata hotel revenues for the most recently
completed quarter represent of the combined total pro-rata hotel revenues for
such period of CWI 2 and CWI 1, or such other methodology as may be approved by
the Board (including a majority of the Independent Directors). No reimbursement
shall be made for the cost of personnel to the extent that such personnel are
used in transactions for which the Advisor receives a separate transaction fee.
3.    Term; Termination of Agreement.
a.    Section 16 of the Agreement is hereby deleted in its entirety and replaced
by the following:
16.    Term; Termination of Agreement. This Agreement, as amended and restated,
shall continue in force until December 31, 2015 or until 60 days after the date
on which the Independent Directors shall have notified the Advisor of their
determination either to renew



 

--------------------------------------------------------------------------------



this Agreement for an additional one-year period or terminate this Agreement, as
required by the Articles of Incorporation.
4.    No Further Modification. Except as modified hereby, the Agreement shall
remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.
5.    Representations and Warranties. CWI 2, the Operating Partnership and the
Advisor each hereby represent and warrant that it has full right, power and
authority to enter into this Amendment and that the person executing this
Amendment on behalf of CWI 2, the Operating Partnership and the Advisor,
respectively, is duly authorized to do so.
6.    Counterparts; Electronic Signatures. This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.
7.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, without giving effect to any principles regarding conflict of laws.




[The remainder of this page is intentionally left blank]











 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Advisory Agreement as of the day and year first above written.
 
CAREY WATERMARK INVESTORS INCORPORATED
 
 
 
 
By:
/s/ Susan C. Hyde
 
Name: Susan C. Hyde
 
Title: Managing Director and Secretary
 
 
 
 
 
 
 
CWI OP, LP
By:
CAREY WATERMARK INVESTORS INCORPORATED, its general partner
 
 
 
 
By:
/s/ Hisham A. Kader
 
Name: Hisham A. Kader
 
Title: Chief Financial Officer and
 
Accounting Officer
 
 
 
 
 
 
 
CAREY LODGING ADVISORS, LLC
By:
CAREY ASSET MANAGEMENT CORP.,
 
its sole member
 
 
 
 
By:
/s/ Thomas E. Zacharias
 
Name: Thomas E. Zacharias
 
Title: Managing Director and Chief Operation Officer





